Title: To James Madison from Vincent Gray, 29 October 1808
From: Gray, Vincent
To: Madison, James



Sir,
Havana 29. Octr. 1808

I have only time by a Vessel bound to Norfolk to enclose you the Aurora of the 26 & 29: Instant, Containing Important and Interesting information
The Vice Roy is a prisoner at Vera Cruz in the Castle of Sn. Juan de Olua, and with his Sons will be shipped for Spain.
I will write you by a Vessel to Sail from hence for Phila. in about 5 Days and enclose you other papers, with Such information as may be received between this & then from South America via Vera Cruz.  I have the Honor to be, Respectfully, Your Mo. Ob Ser.

cipher of Vincent Gray